Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24b-2

 

COLLABORATIVE RESEARCH AGREEMENT

 

This COLLABORATIVE RESEARCH AGREEMENT (“Agreement”) is entered into as of
May 24, 2005 by and between PFIZER INC, a Delaware corporation, having an office
at 235 East 42nd Street, New York, New York 10017 and its Affiliates (“Pfizer”),
and ISIS PHARMACEUTICALS, INC., a Delaware corporation, having an office at 1896
Rutherford Road, Carlsbad, CA 92008 (“Isis”).

 

WHEREAS, Isis has expertise in the discovery, research, and development of
antisense oligonucleotides; and

 

WHEREAS, Isis has discovered and developed proprietary antisense 2’- MOE
chemistry, methods of use, design motifs and mechanism technology; and

 

WHEREAS, the parties plan to seek patent protection for all Products which make
up the subject matter of this Agreement and the License Agreement; and

 

WHEREAS, Pfizer has the capability to undertake research for the discovery and
evaluation of agents for treatment of disease and also the capability for
clinical analysis, manufacturing and marketing of such agents; and

 

WHEREAS, Pfizer and Isis enter into this Agreement to discover and develop
therapeutic antisense oligonucleotide agents;

 

NOW, THEREFORE, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Definitions.

 

The capitalized terms used in this Agreement, and not defined elsewhere in it,
shall have the meanings specified for such terms in Exhibit A.

 

2.                                       Collaborative Research Program.

 

2.1                                 Purpose.  Isis and Pfizer shall conduct the
Research Program throughout the Contract Period.  The objective of the Research
Program is to discover and develop Products.

 

2.2                                 Research Plan.  The Research Plan for the
first Commitment Year is described in the attached Exhibit I.  For each
Commitment Year after the first, the Research Plan shall be prepared by the
Research Committee for submission to and approval by Pfizer and Isis no later
than ninety (90) days before the end of the prior Commitment Year.  Each
Research Plan for each succeeding Commitment Year shall be appended to Exhibit I
and made part of this Agreement.

 

2.3                                 Exclusive Collaboration Gene Targets.  Isis
agrees, subject to Section 10.1 of this Agreement and Section 11.1 of the
License Agreement, that neither Isis nor any Isis controlled entities shall
conduct research itself or sponsor any other research in the Area, or engage in
any research sponsored by any third party in the Area, without Pfizer’s prior
written consent.

 

2.4                                 Substitution of [***].  If the Research
Committee determines that [***], Pfizer, at its election, may substitute [***],
to be mutually agreed upon by the parties, for [***].  Upon substitution, the
new [***] shall be deemed [***] and the removed [***] shall no longer be deemed
[***].  The removed [***] will be subject to Sections 10 and 11 of this
Agreement.  Pfizer shall provide Isis with written notice of the substituted
[***] within sixty (60) days of the Research Committee decision.  Subject to the
foregoing, Pfizer will have the right to make only [***] and at no time will
there be more than [***] ([***]) Exclusive Collaboration Gene Targets.

 

Isis must accept such substituted [***] within [***] ([***])[***] of receipt of
such written notice by Pfizer, unless:

 

(a)                                  such substituted [***] (or any ASO directed
thereto) is subject to a written agreement between Isis and a third party made
prior to Isis’ receipt of such written notice which precludes Isis from agreeing
as set out in Section 2.3 or, [***];

 

2

--------------------------------------------------------------------------------


 

(b)                                 it is, at the time of receipt of such
written notice, conducting or planning to conduct an internal product discovery
or development program relating to such substituted [***], independent of the
Research Program, as can be demonstrated by Isis’ written records.

 

2.5                                 [***].   The parties agree to conduct
research on [***] as [***], pursuant to the Research Plan.  The parties agree to
conduct research on [***]on a non-exclusive basis.  For the avoidance of doubt,
Isis and Pfizer shall have the right to collaborate with other parties and
conduct internal research on the [***]without limitation.

 

2.6                                 [***].  [***], and has filed a patent
application claiming [***].  So long as [***], under Section 5.2(a) Pfizer has
the right to make and use [***], and pursuant to Section 5.3, Pfizer has the
right to have the [***]Patent Rights assigned to it.

 

2.7                                 Research Committee.

 

2.7.1                        Purpose.  Pfizer and Isis shall establish a
Research Committee (the “Research Committee”):

 

(a)                                  to review and evaluate progress under the
Research Plan;

 

(b)                                 to prepare the Research Plan for each
Commitment Year other than for the first Commitment Year; and

 

(c)                                  to coordinate and monitor publication of
research results obtained from and the exchange of information and materials
that relate to the Research Program.

 

2.7.2                        Membership.  Pfizer and Isis each shall appoint, in
its sole discretion, three members to the Research Committee.  Substitutes may
be appointed at any time.

 

The members initially shall be:

 

Pfizer Appointees:

 

[***]

 

[***]

 

[***]

 

Isis Appointees:

 

[***]

 

[***]

 

[***]

 

3

--------------------------------------------------------------------------------


 

2.7.3                        Chair.  The Research Committee shall be chaired by
two co-chairpersons, one appointed by Pfizer and the other appointed by Isis.

 

2.7.4                        Meetings.  The Research Committee shall meet at
least quarterly, at places and on dates selected by each party in turn. 
Representatives of Pfizer or Isis or both, in addition to members of the
Research Committee, may attend such meetings at the invitation of either party.

 

2.7.5                        Minutes.  The Research Committee shall keep
accurate minutes of its deliberations which record all proposed decisions and
all actions recommended or taken.  Drafts of the minutes shall be delivered to
all Research Committee members within ten (10) business days after each
meeting.  The party hosting the meeting shall be responsible for the preparation
and circulation of the draft minutes.  Draft minutes shall be edited by the
co-chairpersons and shall be issued in final form only with their approval and
agreement.

 

2.7.6                        Decisions.  All technical decisions of the Research
Committee shall be made by unanimous vote of the members present (so long as at
least one Isis-appointed member and one Pfizer-appointed member are present). 
If a dispute, controversy or difference between the parties arises over
technical issues (in each case, a “Dispute”), then such Dispute first shall be
referred to the Research Committee to seek resolution of the Dispute.  In such
an event, the Research Committee shall hold at least one (1) meeting within
thirty (30) days of the date on which the Dispute is referred to the Research
Committee by any member thereof.  In the event that the Research Committee is
unable to resolve the Dispute within forty-five (45) days of the date on which
the Dispute is referred to the Research Committee, each party shall designate a
member of its senior management (not on the Research Committee) to discuss the
Dispute in an effort to settle it amicably during a period of no less than
thirty (30) days.  Subject to Section 2.6.1 of the License Agreement, Pfizer
shall have all decision making authority regarding the research, development and
commercialization of Products.  However, under no circumstances shall Isis be
required to perform work outside the scope of the Research Plan or incur costs
beyond those provided for in this Agreement or the Research Plan.

 

2.7.7                        Expenses.  Pfizer and Isis shall each bear all
expenses of their respective members related to their participation on the
Research Committee.

 

4

--------------------------------------------------------------------------------


 

2.8                                 Reports and Materials.

 

2.8.1                        Reports.  During the Contract Period, Pfizer and
Isis each shall furnish to the Research Committee:

 

(a)                                  summary written reports within [***]
([***]) days after the end of each three-month period commencing on the
Effective Date, describing its progress under the Research Plan; and

 

(b)                                 detailed written reports within [***]
([***]) days after the end of each Commitment Year, describing the work
accomplished by it under the Research Plan during the Commitment Year and
discussing and evaluating the results of such work; and

 

(c)                                  detailed written reports within [***]
([***]) days upon the completion of each research activity eligible for a
milestone payment, describing the work accomplished in the completion of each
milestone.

 

2.8.2                        Materials.  Isis and Pfizer shall, during the
Contract Period, as a matter of course as described in the Research Plan, or
upon each other’s written or oral request, furnish to each other samples of
biochemical, biological or synthetic chemical materials which are part of [***],
Isis Technology, Isis Know-how, Isis Licensed Technology, [***], Program
Technology or Program Know-how and which are necessary for each party to carry
out its responsibilities under the Research Plan.  Isis shall, upon request,
deliver to Pfizer samples of any material made pursuant to and during activities
described in the Research Plan.  To the extent that the quantities of materials
requested by either party exceed the quantities set forth in the Research Plan,
the requesting party shall reimburse the other party for the reasonable costs of
such materials if they are furnished.

 

2.8.3                        Restrictions on Transferring Materials.  Pfizer and
Isis recognize that the biological, synthetic chemical and biochemical materials
which are part of [***], Isis Technology, Isis Know-how, [***], Isis Licensed
Technology, Program Technology, or Program Know-how represent commercial
assets.  Therefore, throughout the Contract Period and for [***] thereafter,
Isis and Pfizer agree not to transfer materials of the other party to any third
party except for agents, unless prior written consent for any such transfer is
obtained from the other party.  Isis and Pfizer each represent that any
employees, Affiliates, agents and any consultants to whom materials of the other
party are transferred are bound by agreement to use such materials only as
expressly permitted by this Agreement, and by assignment obligations in favor of
the transferring party as are appropriate to effect the ownership provisions of
Section 5.1.

 

5

--------------------------------------------------------------------------------


 

2.9                                 Laboratory Facility and Personnel.  Isis
shall provide suitable laboratory facilities, equipment and personnel for the
work to be done by Isis in carrying out the Research Program.

 

2.10                           Diligent Efforts.  Pfizer shall use Commercially
Reasonable Efforts and Isis shall use commercially reasonably efforts to achieve
the objectives of the Research Program and Research Plan.

 

3.              Funding.

 

3.1                                 Technology Access Fee.  In consideration of
disclosure to Pfizer of Isis’ proprietary 2’-MOE chemistry and Isis’ related
technical knowledge and expertise, Pfizer shall pay to Isis a one-time,
non-refundable, non-creditable technology access fee of one million dollars
($1,000,000) upon execution of this Agreement.

 

3.2                                 Research Funding.

 

3.2.1                        Pfizer shall fund the research to be performed by
Isis, pursuant to the Research Plan, by making payments upon initiation of the
following activities:

 

(a)                                  [***]: $[***]

 

(b)                                 [***]: $[***]

 

(c)                                  [***]: $[***]

 

(d)                                 [***]: $[***]

 

3.2.2                        Pfizer may further elect to fund certain research
activities to be performed by Isis, pursuant to the Research Plan, by providing
written notice to Isis at least [***] ([***]) days in advance of the desired
initiation of the research.  Pfizer shall fund the elected research upon
initiation of the following activities:

 

(a)                                  [***]: $[***]

 

(b)                                 [***]: $[***]

 

(c)                                  [***]: $[***]

 

3.2.3                        Pfizer may elect to fund research activities to be
performed by Isis pursuant to the Research Plan in addition to those designated
in Sections 3.2.1 and 3.2.2.  Upon request of the Research Committee, Isis shall
submit to Pfizer a written quotation of the work to be performed, based upon
Isis’ reasonable costs.  Pfizer may elect to fund such research activity

 

6

--------------------------------------------------------------------------------


 

by providing written notice to Isis at least [***] ([***]) days in advance of
the desired initiation of the research.

 

3.2.4                        Pfizer may elect to purchase from Isis a supply of
ASOs for the conduct of preclinical studies at a price, per single order, of
(a) for the first gram (or fraction thereof), [***] dollars ($[***]) and (b) for
each additional gram, [***] dollars ($[***]) provided that, for each additional
gram, the price will be pro-rated for amounts less than an entire gram.  Pfizer
shall provide written notice to Isis of its election to purchase a specified
quantity of ASOs.

 

3.3                                 Research Milestone Payments.  Pfizer shall
make research milestone payments to Isis upon achievement of certain events as
described in the Research Plan, according to the following schedule:

 

(a)                                  [***]: $[***]

 

(b)                                 [***]: $[***]

 

(c)                                  [***]: $[***]

 

(d)                                 [***]: $[***]

 

(e)                                  Notwithstanding any determination that any
milestone in Sections 3.3(a)-(c) have not been successfully met for an ASO
against an Exclusive Collaboration Gene Target, if [***], then [***] shall
[***].

 

For any milestones achieved by Pfizer, within [***] days of such achievement
Pfizer will provide Isis written notice of such achievement.

 

3.4                                 Research Payments for [***] Substitution. 
In the event that Pfizer elects to substitute [***] pursuant to Section 2.4,
Pfizer shall pay Isis (a) [***],[***]dollars ($[***]) and (b) [***],[***]dollars
($[***]).

 

3.5                                 US Funds.  Each payment pursuant to this
Agreement shall be paid by Pfizer in U.S. currency by wire transfer in
immediately available funds to an account designated by Isis, or by other
mutually acceptable means within [***] ([***]) days after receipt and acceptance
by Pfizer of the invoice from Isis.

 

3.6                                 Records.  Isis will maintain all data and
information that relate to supporting Pfizer’s intellectual property position
(including the disks and/or tapes upon which such data is stored, and laboratory
notebooks, documents, reports and other material(s) prepared by Isis or its

 

7

--------------------------------------------------------------------------------


 

agents) in confidential storage for a period of [***] ([***]) years following
the earlier of the expiration or termination of this Agreement.

 

4.                                      Treatment of Confidential Information.

 

4.1                                 Confidentiality.

 

(a)                                  Subject to permitted disclosure under
Sections 4.1(c) and 4.5 and the obligations set forth in Section 4.3 and the
publication rights set forth in Section 4.2, Pfizer and Isis each agree that,
during the term of this Agreement and for [***] thereafter, it will keep
confidential all Isis Confidential Information or Pfizer Confidential
Information, as the case may be, that is disclosed to it, or to any of its
Affiliates, pursuant to this Agreement.  Subject to Section 11, Program
Technology and Program Know-how shall be deemed Pfizer Confidential Information.

 

(b)                                 Neither Pfizer nor Isis shall use the
other’s Confidential Information except as expressly permitted in this
Agreement.

 

(c)                                  Pfizer and Isis each agree that any
disclosure of the other’s Confidential Information to any of its officers,
employees, agents or Affiliates shall be made only if and to the extent
necessary to carry out its responsibilities under this Agreement and shall be
limited to the maximum extent possible consistent with such responsibilities. 
Pfizer and Isis each agree not to disclose the other’s Confidential Information
to any individual entity or party for whom disclosure is not expressly permitted
under this Section under any circumstance without written permission from the
other party.  Each party shall take such action to preserve the confidentiality
of each other’s Confidential Information as it would customarily take to
preserve the confidentiality of its own Confidential Information.  Each party,
upon the other’s request, will return all the Confidential Information disclosed
to the other party pursuant to this Agreement, including all copies and extracts
of documents, within sixty (60) days of the request upon the termination of this
Agreement except for one (1) copy which may be kept for the purpose of complying
with continuing obligations under this Agreement.

 

(d)                                 Isis and Pfizer each represent that all of
its employees, Affiliates, agents, and any consultants to such party, who shall
have access to [***], Isis Technology, Isis Know-how, Isis Manufacturing
Technology, Isis Manufacturing Know-how, [***], Isis Licensed Technology,
Program Technology, Program Know-how, Pfizer Confidential Information or Isis

 

8

--------------------------------------------------------------------------------


 

Confidential Information are bound by agreement to maintain such information in
confidence and to use such information only as expressly permitted in this
Agreement.

 

4.2                                 Publication.  Notwithstanding any matter set
forth in this Agreement to the contrary, results obtained in the course of the
Research Program may be submitted for publication following scientific review by
the Research Committee and subsequent written approval by both parties.

 

4.3                                 Publicity.  The press release announcing the
signing of the transaction contemplated by this Agreement is attached as
Exhibit J hereto and shall be promptly disseminated by Isis following signing by
both parties.  Except as required by law or permitted in this Agreement, neither
party may disclose the terms of this Agreement nor the research described in it
without the prior written consent of the other party.

 

4.4                                 Disclosure of Inventions.  Each party shall
promptly inform the other in writing about all inventions that are conceived,
made or developed in the course of carrying out the Research Program by
employees of, or consultants to, either of them solely, or jointly with
employees of, or consultants to, the other.

 

4.5                                 Permitted Disclosure.  If either party is
requested to disclose the other’s Confidential Information in connection with a
legal or administrative proceeding or is otherwise required by law to disclose
the other’s Confidential Information, such party will give the other party
prompt written notice of such request.  The party whose Confidential Information
is to be disclosed may seek and pay for an appropriate protective order or other
remedy or waive compliance with the provisions of this Agreement.  If such party
seeks a protective order or other remedy, the other party will cooperate.  If
such party fails to obtain a protective order or waive compliance with the
relevant provisions of this Agreement, the other party will disclose only that
portion of such party’s Confidential Information which its legal counsel
determines it is required to disclose.  The parties agree that Isis will have
the right to disclose the information required [***].

 

5.                                      Intellectual Property Rights.  The
following provisions relate to rights in the intellectual property developed by
Isis, Pfizer, or both in performance of the Research Program.

 

5.1                                 Ownership.  All Isis Confidential
Information, Isis Technology, Isis Know-how, Isis Manufacturing Technology, Isis
Manufacturing Know-how, [***], Isis Technology Patent

 

9

--------------------------------------------------------------------------------


 

Rights, Isis Manufacturing Patent Rights, and [***] shall be owned by Isis.  All
Pfizer Confidential Information and [***] shall be owned by Pfizer.  Subject to
Section 11, all Program Technology, Program Know-how, and Program Technology
Patent Rights shall be owned by Pfizer.

 

5.2                                 Grants of Research Licenses.

 

(a)                                  Isis Research License.  Isis grants to
Pfizer and its agents a non-exclusive, non-transferable, irrevocable, worldwide,
royalty-free, perpetual license, to make and use [***]for all research
purposes.  Isis grants to Pfizer and its agents a non-exclusive,
non-transferable, worldwide, royalty free license to make and use [***] under
Isis’ interests in [***], to perform Pfizer’s obligations under this Agreement.

 

(b)                                 Pfizer Research License.  Pfizer grants to
Isis and its agents a nonexclusive, non-transferable, irrevocable, worldwide,
royalty-free, perpetual license, to make and use [***]for all research purposes
under Pfizer’s interest in [***].

 

(c)                                  For clarity, this Section 5.2 does not
grant either party or its agents any right to make and use the other’s
Confidential Information, [***] in the sale or manufacture for sale of products
or processes.  No additional rights are granted to agents of either party,
except as expressly provided for herein.

 

5.3                                 Assignment of [***].  So long as [***], upon
Pfizer’s written request but subject to Section 11, Isis will assign [***] to
Pfizer.  Upon assignment, [***] shall be deemed Program Technology, and [***]
shall be deemed Program Technology Patent Rights.

 

6.                                      Provisions Concerning the Filing,
Prosecution and Maintenance of Patent Rights.  Subject to Section 11 of this
Agreement, the following provisions relate to the filing, prosecution and
maintenance (and the cost thereof) of Program Technology Patent Rights and [***]
during the term of this Agreement:

 

6.1                                 Filing, Prosecution and Maintenance by
Isis.  With respect to [***], until the assignment described in Section 5.3,
Isis shall have the exclusive right and (so long as [***]) obligation:

 

(a)                                  to file applications for letters patent on
any invention deemed patentable included in such Patent Rights; provided,
however, that Isis shall consult with Pfizer regarding countries in which such
patent applications should be filed and shall file patent applications in

 

10

--------------------------------------------------------------------------------


 

those countries where Pfizer requests that Isis file such applications; and,
further provided, that Isis, at its option and exercise, may file in countries
where Pfizer does not request that Isis file such applications;

 

(b)                                 to take all reasonable steps to prosecute
all pending and new patent applications included within such Patent Rights;

 

(c)                                  to respond to oppositions, nullity actions,
re-examinations, revocation actions and similar proceedings filed by third
parties against the grant of letters patent for such applications; and

 

(d)                                 to maintain in force any letters patent
included in such Patent Rights by duly filing all necessary papers and paying
any fees required by the patent laws of the particular country in which such
letters patent were granted.

 

6.2                                 Filing, Prosecution and Maintenance by
Pfizer.  With respect to Program Technology, Pfizer (using in-house or outside
counsel, at its discretion) shall have the exclusive right and obligation:

 

(a)                                  to file applications for letters patent on
any invention deemed patentable included in the Program Technology; provided,
however, that Pfizer shall consult with Isis as to the countries in which such
patent applications should be filed;

 

(b)                                 to take all reasonable steps to prosecute
all pending and new patent applications included within Program Technology
Patent Rights;

 

(c)                                  to respond to oppositions, nullity actions,
re-examinations, revocation actions and similar proceedings filed by third
parties against the grant of letters patent for such applications;

 

(d)                                 to maintain in force any letters patent
included in Program Technology Patent Rights by duly filing all necessary papers
and paying any fees required by the patent laws of the particular country in
which such letters patent were granted; and Isis shall cooperate fully with, and
take all necessary actions requested by, Pfizer in connection with the
preparation, prosecution and maintenance of any letters patent included in
Program Technology Patent Rights.  Pfizer will reimburse Isis for reasonable
expenses incurred for personnel travel and time spent out of office in
connection with the foregoing.

 

(e)                                  If Pfizer does not wish to exercise its
right to file any application for letters patent on patentable inventions
relating to the Program Technology, then Pfizer shall

 

11

--------------------------------------------------------------------------------


 

provide Isis adequate written notice prior to any deadline with the U.S. Patent
and Trademark Office or patent office of the [***] or [***], and Isis will have
the right to prepare and file such application(s) at its sole expense.  Isis
will solely own all related patent applications and letters patent issuing
therefrom and grant Pfizer a nonexclusive, non-transferable, irrevocable,
worldwide, royalty-free, perpetual research license under its rights to such
patent applications and letters patent.

 

(f)                                    Pfizer shall notify Isis in a timely
manner of any decision to abandon a pending application or an issued patent
included in Program Technology Patent Rights.  Thereafter, Isis shall have the
option, at its expense, of continuing to prosecute any such pending patent
application or of keeping the issued patent in force.  Isis will own all related
patent applications and letters patent issuing therefrom and grant Pfizer a
nonexclusive, non-transferable, irrevocable, worldwide, royalty-free, perpetual
research license under its rights to such patent applications and letters
patent.

 

6.3                                 Copies of Documents.   Prior to filing, Isis
shall provide to Pfizer copies of all patent applications that pursuant to
Section 6.1 of this Agreement, Isis is obligated to file, prosecute and
maintain, for the purpose of obtaining substantive comment of Pfizer’s patent
counsel.  Each party (the “Prosecuting Party”) shall provide to the other party
every twelve (12) months a report detailing the status of all patent
applications for which the Prosecuting Party is, under Section 6.1 or
Section 6.2 of this Agreement, obligated to file, prosecute and maintain. 
Pfizer will have final authority on matters relating to patent applications and
patents for which Pfizer will assume filing, prosecution and maintenance costs.

 

6.4                                 Reimbursement of Costs for Filing,
Prosecuting and Maintaining Patent Rights.  At least ninety (90) days prior to a
patent filing deadline, Pfizer will notify Isis in writing of those countries in
which Pfizer requests the [***]be filed, prosecuted and maintained.  Within
[***] ([***]) days of receipt of invoices from Isis, Pfizer shall reimburse Isis
for all the costs of filing, prosecuting, responding to opposition and
maintaining the [***]in countries where Pfizer requests that the [***] be filed,
prosecuted and/or maintained, including costs incurred prior to the Effective
Date.  Such reimbursement shall be in addition to payments under Section 3. 
However, Pfizer may, upon [***] ([***]) days notice, request that Isis
discontinue the filing, prosecution or maintenance of the Isis [***] in any
country and discontinue reimbursing Isis for the costs of filing, prosecuting,
responding to opposition or maintaining the [***] in such

 

12

--------------------------------------------------------------------------------


 

country.  Isis shall pay all costs in those countries in which Pfizer does not
request that Isis file, prosecute or maintain the [***], but in which Isis, at
its option, elects to do so.

 

6.5                                 After the assignment described in
Section 5.3, Pfizer shall have the right to file on behalf of and as an agent
for Isis all applications and take all actions necessary to obtain patent
extensions pursuant to 35 U.S.C. Section 156 and foreign counterparts for Patent
Rights assigned under Section 5.3.  Isis agrees to sign, at Pfizer’s expense,
such further documents and take such further actions as may be requested by
Pfizer in this regard.

 

6.6                                 Neither party may disclaim a Valid Claim
within Program Technology Patent Rights without the consent of the other.

 

6.7                                 Bankruptcy.  All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the U.S. Bankruptcy Code.  The parties shall retain and may fully exercise
all of their respective rights and elections under the U.S. Bankruptcy Code. 
The parties agree that a party that is a licensee of such rights under this
Agreement shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, and that upon commencement of a bankruptcy
proceeding by or against the licensing party (such party, the “Involved Party”)
under the U.S. Bankruptcy Code, the other party (such party, the “Noninvolved
Party”) shall be entitled to a complete duplicate of or complete access to (as
such Noninvolved Party deems appropriate), any such intellectual property and
all embodiments of such intellectual property, provided the Noninvolved Party
continues to fulfill its payment or royalty obligations as specified herein in
full.  Such intellectual property and all embodiments thereof shall be promptly
delivered to the Noninvolved Party (a) upon any such commencement of a
bankruptcy proceeding upon written request therefore by the Noninvolved Party,
unless the Involved Party elects to continue to perform all of its obligations
under this Agreement or (b) if not delivered under (a) above, upon the rejection
of this Agreement by or on behalf of the Involved Party upon written request
therefor by the Noninvolved Party.  The foregoing is without prejudice to any
rights the Noninvolved Party may have arising under the U.S. Bankruptcy Code or
other applicable law.

 

7.                                      Acquisition of Rights from Third
Parties.  During the Contract Period, Isis and Pfizer will each promptly notify
each other of any and all opportunities to acquire in any manner from

 

13

--------------------------------------------------------------------------------


 

third parties, technology or patents or information which may be useful in or
may relate to the Research Program.  In the event Pfizer elects to license any
such technology, patents or information (which election shall be in Pfizer’s
sole and absolute discretion), Pfizer will be responsible for such licenses (and
payments thereunder).   Isis is responsible for payments (if any) to maintain
Isis’ license to Isis Licensed Technology, until the respective expiration of
the [***].  In the event Isis has acquired rights from a third party to any
technology that Pfizer deems necessary or useful to the Research Program, Isis
and Pfizer shall negotiate in good faith regarding a license to such technology
on commercially reasonable terms, provided that Isis has the ability to grant
such a license without violating the terms of any agreement or arrangement with
such third party.

 

8.                                      Other Agreements.  Concurrently with the
execution of this Agreement, Isis and Pfizer shall enter into the License
Agreement appended to this Agreement as Exhibit H.  This Agreement and the
License Agreement are the sole agreements with respect to the subject matter and
supersede all other agreements and understandings between the parties with
respect to same.

 

9.                                      Term, Termination and Disengagement.

 

9.1                                 Term.  Unless sooner terminated or extended,
this Agreement shall expire [***] from the Effective Date.

 

9.2                                 Events of Termination.  The following events
shall constitute events of termination (“Events of Termination”):

 

(a)                                  Any material written representation or
warranty by Isis or Pfizer made under or in connection with this Agreement shall
prove to have been incorrect in any material respect when made.

 

(b)                                 Isis or Pfizer shall fail in any material
respect to perform or observe any material term, covenant or understanding
contained in this Agreement or the License Agreement, and any such failure shall
remain un-remedied for thirty (30) days after written notice to the failing
party.

 

(c)                                  If upon completion of the activities
detailed in [***], Pfizer may terminate this Agreement at any time thereafter.

 

14

--------------------------------------------------------------------------------


 

(d)                                 At any time, Pfizer may terminate this
Agreement without cause upon [***] written notice to Isis.

 

(e)                                  In the event that [***], Pfizer will have
the right at any time thereafter to terminate this Agreement upon [***] written
notice to Isis.

 

9.3                                 Termination.

 

(a)                                  Upon the occurrence of any Event of
Termination described in Section 9.2(a) or 9.2(b), the party not responsible
may, by written notice to the other party, terminate this Agreement.

 

(b)                                 If either party terminates this Agreement
pursuant to Section 9.3(a) or upon expiration of this Agreement pursuant to
Section 9.1, the License Agreement shall continue according to its terms.

 

9.4                                 Termination of this Agreement in accordance
with Sections 9.2(c), 9.2(d), 9.2(e), or 9.3(a) will not terminate the license
granted pursuant to the first sentence of Section 5.2(a) or the license granted
pursuant to Section 5.2(b).

 

9.5                                 Termination of this Agreement for any reason
shall be without prejudice to:

 

(a)                                  the rights and obligations of the parties
set forth in any sections which provide by their terms for performance by either
party subsequent to termination;

 

(b)                                 Isis’ right to receive all payments accrued
under Section 3 and Section 6.4; or

 

(c)                                  any other remedies which either party may
otherwise have.

 

9.6                                 In the event that Pfizer terminates this
Agreement pursuant to Section 9.2(d), [***].

 

9.7                                 In the event that Pfizer terminates this
Agreement pursuant to Section 9.2(e), subject to the payment obligations set
forth in Section 3.3 (which section, as well as Section 3.5, will survive such
termination), Isis grants to Pfizer and its agents a non-exclusive,
non-transferable, worldwide, royalty free license to make and use Isis
Technology, Isis Licensed Technology, Isis Know-how, and [***]under Isis’
interests in Isis Technology Patent Rights, [***], and Isis Licensed Technology
Patent Rights, to perform research on and development of the ASOs discovered or
developed by Isis in the course of the Research Program prior to the termination
of the Agreement.

 

15

--------------------------------------------------------------------------------


 

10.                               Loss of Target Exclusivity.

 

10.1                           Section 2.3 will terminate and be of no further
force or effect upon the occurrence of the earliest of any the following events:

 

(a)                                  Upon termination of this Agreement by
Pfizer pursuant to Section 9.2(c) or 9.2(d),

 

(b)                                 Upon termination of this Agreement by Isis
pursuant to Section 9.3(a) or Section 10.3 of the License Agreement,

 

(c)                                  Upon expiration of the License Agreement,

 

(d)                                 Upon termination of the License Agreement by
Pfizer pursuant to Section 10.2(c) of the License Agreement.

 

10.2                           Upon termination of Section 2.3 or substitution
of [***], Isis has the right to conduct research itself or sponsor any other
research on the Exclusive Collaboration Gene Targets or removed [***], as
applicable, or engage in any research sponsored by any third party on the [***],
as applicable, without Pfizer’s consent.

 

10.3                           Pfizer may elect to designate any Exclusive
Collaboration Gene Target as no longer subject to Section 2.3 by written notice
to Isis.  Such Exclusive Collaboration Gene Targets will no longer be subject to
Section 2.3 upon the date of written notice by Pfizer.

 

11.                               Right of Reversion.

 

11.1                           All Patent Rights claiming the pharmaceutical
composition and/or use of ASOs and/or Products may transfer and revert to Isis
and upon the assignment described in Section 11.3, all Program Technology and
Program Know-how comprised of such pharmaceutical composition and/or use of ASOs
and/or Products shall be deemed Isis Confidential Information, upon the earliest
occurrence of any of the following events (“Reversion Trigger Events”):

 

(a)                                  Upon termination of this Agreement by
Pfizer pursuant to Section 9.2(c) or 9.2(d),

 

(b)                                 Upon termination of this Agreement by Isis
pursuant to Section 9.3(a),

 

(c)                                  Upon termination of the License Agreement
by Pfizer pursuant to Section 10.2(c) of the License Agreement.

 

16

--------------------------------------------------------------------------------


 

(d)                                 In addition, upon the substitution of
[***]pursuant to Section 2.4, all Patent Rights claiming the pharmaceutical
composition and/or use of ASOs and/or Products [***] may transfer and revert to
Isis, and upon the assignment described in Section 11.3, all Program Technology
and Program Know-how comprised of such pharmaceutical composition and/or use of
ASOs and/or Products [***]shall be deemed Isis Confidential Information.

 

(e)                                  At any time after the [***], upon Isis’
election by written notice to Pfizer, Pfizer shall promptly assign all Patent
Rights claiming the pharmaceutical composition and/or use of ASOs and/or
Products [***]to Isis, and upon the assignment described in Section 11.3, all
Program Technology and Program Know-how comprised of such pharmaceutical
composition and/or use of ASOs and/or Products [***] shall be deemed Isis
Confidential Information.

 

11.2                           Isis must provide written notice to Pfizer within
[***] ([***]) days of any Reversion Trigger Event to inform Pfizer of its
election to exercise the right of reversion.

 

11.3                           Upon receipt of written notice by Isis to
exercise its right of reversion, Pfizer shall promptly assign all Patent Rights
claiming the pharmaceutical composition and/or use of ASOs and/or Products to
Isis and thereafter Isis will have the exclusive right, but not the obligation,
to prepare, file, prosecute, maintain and/or defend such Patent Rights.

 

11.4                           Upon Pfizer’s assignment of any Patent Rights
claiming the pharmaceutical composition and/or use of ASOs and/or Products to
Isis and any transfer or reversion of Program Know-how to Isis, Isis will grant
Pfizer and its agents a non-exclusive, non-transferable, irrevocable, worldwide,
royalty-free, perpetual license, to make and use such Patent Rights and Program
Know-how for all research purposes.

 

11.5                           Upon receipt of Isis’ election to exercise its
right of reversion, Pfizer shall promptly make available to and transfer one
copy or assign to Isis the following: [***].  Both parties shall have the right
to use such information as they see fit in the research, development and
commercialization of products.  [***].  Pfizer will also participate in a
technical transfer meeting of no more than two days duration between the
appropriate technical teams at Isis and Pfizer.  Isis shall indemnify and hold
Pfizer (and all officers, directors, employees, and agents of Pfizer) harmless
for any and all damages, settlements, costs, legal fees and other expenses
incurred in connection with a claim by a third party based on any action or
omission of Isis, its agents, employees, or officers, related to or with regard
to any use of such information or Isis’

 

17

--------------------------------------------------------------------------------


 

development and commercialization of Products.  Pfizer shall have no liability
whatsoever for any inaccuracy or incompleteness in such information.

 

11.6                           [***].

 

12.                               Representations and Warranties.  Isis and
Pfizer each represents and warrants as follows:

 

12.1                           It is a corporation duly organized, validly
existing and is in good standing under the laws of the State of Delaware, is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and has all requisite power and
authority, corporate or otherwise, to conduct its business as now being
conducted, to own, lease and operate its properties and to execute, deliver and
perform this Agreement.

 

12.2                           The execution, delivery and performance by it of
this Agreement has been duly authorized by all necessary corporate action and do
not and will not (a) require any consent or approval of its stockholders,
(b) violate any provision of any law, rule, regulations, order, writ, judgment,
injunction, decree, determination award presently in effect having applicability
to it or any provision of its certificate of incorporation or by-laws or
(c) result in a breach of or constitute a default under any material agreement,
mortgage, lease, license, permit or other instrument or obligation to which it
is a party or by which it or its properties may be bound or affected.

 

12.3                           This Agreement is a legal, valid and binding
obligation of it enforceable against it in accordance with its terms and
conditions, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws, from time to
time in effect, affecting creditor’s rights generally.

 

12.4                           It is not under any obligation to any person, or
entity, contractual or otherwise, that is conflicting or inconsistent in any
respect with the terms of this Agreement or that would impede the diligent and
complete fulfillment of its obligations hereunder.

 

12.5                           It has good and marketable title to or valid
leases or licenses for, all of its properties, rights and assets necessary for
the fulfillment of its responsibilities under the Research Program, subject to
no claim of any third party other than the relevant lessors or licensors.

 

18

--------------------------------------------------------------------------------


 

12.6                           Isis represents and warrants to Pfizer that:

 

(a)                                  to its knowledge, as of the Effective Date,
the issued Isis Technology Patent Rights and Isis Manufacturing Technology
Patent Rights are valid and enforceable patents;

 

(b)                                 to its knowledge, as of the Effective Date,
the Isis Technology Patent Rights and Isis Manufacturing Technology Patent
Rights are not subject to any pending re-examination, opposition, interference
or litigation proceedings;

 

(c)                                  as of the Effective Date, it has license
rights to the Isis Licensed Technology Patent Rights;

 

(d)                                 to its knowledge, as of the Effective Date,
no additional third-party licenses (other than the Isis Licensed Technology) are
required to practice Isis Technology and Isis Manufacturing Technology to
discover, develop, commercialize and manufacture Products, except licenses that
may be required related directly to the Exclusive Collaboration Gene Target
down-regulated by a Product; and

 

(e)                                  it has the right to grant the licenses
granted and to convey the benefits of the covenants pursuant to this Agreement. 
Isis represents and warrants that the licenses so granted do not conflict with
or violate the terms of any agreement between Isis and any third party.

 

13.                               Covenants of Isis and Pfizer Other Than
Reporting Requirements.  Throughout the Contract Period, Isis and Pfizer each
shall:

 

(a)                                  maintain and preserve its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified as a foreign corporation in good
standing in each jurisdiction in which such qualification is from time to time
necessary or desirable in view of their business and operations or the ownership
of their properties.

 

(b)                                 comply in all material respects with the
requirements of all applicable laws, rules, regulations and orders of any
government authority to the extent necessary to conduct the Research Program.

 

19

--------------------------------------------------------------------------------


 

14.                               Indemnification.  Pfizer and Isis will
indemnify, defend and hold each other harmless for any and all damages,
settlements, costs, legal fees and other expenses incurred in connection with a
claim by a third party against either party based on any action or omission of
the indemnifying party’s agents, employees, or officers related to its
obligations under this Agreement; provided, however, that the foregoing shall
not apply (i) if the claim is found to be based upon the negligence,
recklessness or willful misconduct of the party seeking indemnification; or
(ii) if such party fails to give the other party prompt notice of any claim it
receives and such failure materially prejudices the other party with respect to
any claim or action to which its obligation pursuant to this Section 14
applies.  Further, Pfizer will indemnify, defend and hold Isis (and all
officers, employees, consultants, directors, agents and Affiliates of Isis)
harmless for any and all damages, settlements, costs, legal fees and other
expenses incurred in connection with a claim by a third party against Isis based
on the use by Isis of the Exclusive Collaboration Gene Targets or the [***]in
accordance with the Research Plan.  The indemnifying party, in its sole
discretion, shall choose legal counsel, shall control the defense of such claim
or action and shall have the right to settle same on such terms and conditions
it deems advisable; provided, however, that any settlement includes, as an
unconditional term thereof, a full release of the indemnified party from all
liability with respect to such claim.  Pfizer and Isis at all times reserve the
right to retain counsel of its own to defend their respective interests.

 

15.                               Notices.  All notices shall be deemed given as
of the date received.  All notices shall be made in writing, and mailed via
certified mail, return receipt requested, courier, or facsimile transmission
addressed as follows, or to such other address as may be designated from time to
time:

 

If to Pfizer:

 

Pfizer Global R&D Headquarters

 

 

50 Pequot Avenue

 

 

New London, CT 06320

 

 

Attn.: Executive Vice President, PGRD

 

 

with copy to: General Counsel, PGRD

 

 

 

 

 

Invoices should be sent to the following address:

 

20

--------------------------------------------------------------------------------


 

 

 

[***]

 

 

[***]

 

 

[***]

 

 

[***]

 

 

[***]

 

If to Isis:

 

Isis Pharmaceuticals, Inc.

 

 

1896 Rutherford Road

 

 

Carlsbad, CA 92008

 

 

Attn: Executive Vice President

 

 

With copy to: Vice-President, Legal

 

16.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

17.                               Miscellaneous.

 

17.1                           Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective legal
representatives, successors and permitted assigns.

 

17.2                           Headings.  Paragraph headings are inserted for
convenience of reference only and do not form a part of this Agreement.

 

17.3                           Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original.  Signatures may be transmitted via facsimile; thereby constituting the
valid signature and delivery of this Agreement.

 

17.4                           Amendment; Waiver.  This Agreement may be
amended, modified, superseded or canceled, and any of the terms may be waived,
only by a written instrument executed by each party or, in the case of waiver,
by the party or parties waiving compliance.  The delay or failure of any party
at any time or times to require performance of any provisions shall in no manner
affect the rights at a later time to enforce the same.  No waiver by any party
of any condition or of the breach of any term contained in this Agreement,
whether by conduct, or otherwise, in any

 

21

--------------------------------------------------------------------------------


 

one or more instances, shall be deemed to be, or considered as, a further or
continuing waiver of any such condition or of the breach of such term or any
other term of this Agreement.

 

17.5                           No Third Party Beneficiaries.  No third party
including any employee of any party to this Agreement, shall have or acquire any
rights by reason of this Agreement.  Nothing contained in this Agreement shall
be deemed to constitute the parties as partners with each other or any third
party.

 

17.6                           Assignment and Successors.  This Agreement may
not be assigned by either party, except that each party may assign this
Agreement and the rights and interests of such party, in whole or in part, to
any of its Affiliates, any purchaser of all or substantially all of its assets
or outstanding stock or to any successor company resulting from any merger or
consolidation of such party with or into such corporation; provided, however,
that no Pfizer Confidential Information may be disclosed to any Isis acquirer or
successor company as a result of a merger or consolidation involving Isis
without Pfizer’s prior written consent.  Isis may assign its right to payment
hereunder.

 

17.7                           Force Majeure.  Neither Pfizer nor Isis shall be
liable for failure of or delay in performing obligations set forth in this
Agreement, and neither shall be deemed in breach of its obligations, if such
failure or delay is due to natural disasters or any causes reasonably beyond the
control of Pfizer or Isis.

 

17.8                           Severability.  If any provision of this Agreement
is or becomes invalid or is ruled invalid by any court of competent jurisdiction
or is deemed unenforceable, it is the intention of the parties that the
remainder of the Agreement shall not be affected so long as the essential
benefits of this Agreement remains enforceable and obtainable.

 

17.9                           Survival of Terms.  In the event this Agreement
expires or is terminated, certain terms that by their nature are intended to
survive the expiration or termination of this Agreement, including but not
limited to Sections 2.3, 2.8.3, 3.6, 4, 5.2, 9.5, 9.6 (and, by reference,
Sections 3.2.1 and 3.5), 9.7 (and, by reference, Sections 3.3 and 3.5), 10, 11,
14, 15, 16 and 17, shall survive and remain in full force until expiration or
termination by their respective terms.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

Pfizer Inc

Isis Pharmaceuticals, Inc.

 

 

 

 

By:

/s/ John L. LaMattina

 

By:

/s/ B. Lynne Parshall

 

 

 

 

 

Title:

President, PGRD

 

Title:

Executive Vice President & CFO

 

 

 

 

 

Date:

05/23/05

 

Date:

05/23/05

 

 

23

--------------------------------------------------------------------------------


 

Exhibit List

 

 

 

 

 

Exhibit A

 

Definitions

Exhibit B

 

Exclusive Collaboration Gene Targets

Exhibit C

 

[***]

Exhibit D

 

[***]

Exhibit E

 

Isis Licensed Technology Patent Rights

Exhibit F

 

Isis Manufacturing Technology Patent Rights

Exhibit G

 

Isis Technology Patent Rights

Exhibit H

 

License Agreement

Exhibit I

 

Research Plan

Exhibit J

 

Press Release

 

--------------------------------------------------------------------------------


 

Exhibit A

 

DEFINITIONS

 

1.1                                 “Affiliate” means any corporation or other
legal entity owning, directly or indirectly, fifty percent (50%) or more of the
voting capital shares or similar voting securities of Pfizer or Isis; any
corporation or other legal entity fifty percent (50%) or more of the voting
capital shares or similar voting rights of which is owned, directly or
indirectly, by Pfizer or Isis; or any corporation or other legal entity fifty
percent (50%) or more of the voting capital shares or similar voting rights of
which is owned, directly or indirectly, by a corporation or other legal entity
which owns, directly or indirectly, fifty percent (50%) or more of the voting
capital shares or similar voting securities of Pfizer or Isis.

 

1.2                                 “Area” means research or development with
respect to Products to inhibit expression of Exclusive Collaboration Gene
Targets.

 

1.3                                 “ASO” means a non-self-complementary
single-stranded oligonucleotide or analog thereof having a specific sequence
that inhibits protein synthesis at the nucleic acid level by specifically
binding to the sequence of a messenger or viral ribonucleic acid (RNA) by
base-pairing, thus causing selective inhibition of gene expression, that
(i) hybridizes to an Exclusive Collaboration Gene Target mRNA using [***] and
(ii) down regulates an Exclusive Collaboration Gene Target utilizing [***]
mechanism.

 

1.4                                 “Commercially Reasonable Efforts” means
those efforts and resources that Pfizer would use were it developing or
commercializing its own pharmaceutical products that are of similar market
potential as the Licensed Products, taking into account product labeling,
present and future market potential, past performance, financial return, present
and future regulatory environment and competitive market conditions, all as
measured by the facts and circumstances at the time such efforts are due.

 

1.5                                 “Commitment Year” means a twelve-month
period commencing on the Effective Date and each anniversary of the Effective
Date during the Contract Period.

 

1.6                                 “Confidential Information” means Isis
Confidential Information and/or Pfizer Confidential Information, as the case may
be.

 

1.7                                 “Contract Period” means the period beginning
on the Effective Date and ending on the date on which the Research Agreement
terminates or expires.

 

1.8                                 “[***]” means [***].

 

A-1

--------------------------------------------------------------------------------


 

1.9                                 “Effective Date” means May 24, 2005.

 

1.10                           “[***]” means [***],[***] corporation.

 

1.11                           “Exclusive Collaboration Gene Target” means a
target accepted by both parties to be introduced into the Research Plan.  The
Exclusive Collaboration Gene Targets accepted by both parties upon initiation of
the Research Program are listed in Exhibit B to the Research Agreement.

 

1.12                           “[***]” means [***].

 

1.13                           “Isis Confidential Information” means all
information which is disclosed by Isis to Pfizer and designated “Confidential”
in writing by Isis at the time of disclosure to Pfizer to the extent that such
information is not (i) as of the date of disclosure to Pfizer, known to Pfizer
other than by virtue of a prior confidential disclosure to Pfizer by Isis; or
(ii) disclosed in published literature, or otherwise generally known to the
public through no fault or omission of Pfizer; or (iii) obtained by Pfizer from
a third party free from any obligation of confidentiality to Isis.

 

1.14                           “[***]” means [***].

 

1.15                           “[***]” means all Patent Rights that claim [***]
listed in Exhibit D to the Research Agreement.

 

1.16                           “Isis Know-how” means Know-how introduced into
the Research Program by Isis.

 

1.17                           “Isis Licensed Technology” means the Technology
acquired by Isis [***].

 

1.18                           “Isis Licensed Technology Patent Rights” means
all Patent Rights that claim Isis Licensed Technology listed in Exhibit E to the
Research Agreement.

 

1.19                           “Isis Manufacturing Know-how” means [***].

 

1.20                           “Isis Manufacturing Technology” means [***].

 

1.21                           “Isis Manufacturing Technology Patent Rights”
means Patent Rights controlled by Isis listed in Exhibit F to the Research
Agreement that claim Isis Manufacturing Technology.

 

1.22                           “Isis Technology” means Technology [***].

 

1.23                           “Isis Technology Patent Rights” means all Patent
Rights that claim [***] listed in Exhibit G to the Research Agreement.

 

1.24                           “Know-how” means know-how, expertise, and trade
secrets that are held in confidence by either party.

 

A-2

--------------------------------------------------------------------------------


 

1.25                           “License Agreement” means the License and Royalty
Agreement entered into by Pfizer and Isis and attached to the Research Agreement
as Exhibit H.

 

1.26                           “Licensed Product” means any Product the
manufacture, use, sale, offer for sale or import of which, but for the grant of
licenses in the Research Agreement or License Agreement and without regard to
inventorship, would infringe any Valid Claim within Program Technology Patent
Rights, Isis Technology Patent Rights, Isis Licensed Technology Patent Rights or
[***].

 

1.27                           “Net Sales” means with respect to a Licensed
Product, gross sales of Pfizer (including its Affiliates) and its licensees of
such Licensed Product to parties that are not Affiliates (unless such Affiliate
is the ultimate end-user of such Licensed Product), less (i) bad debts related
to such Licensed Product and (ii) sales returns and allowances, including,
without limitation, trade, quantity and cash discounts and any other reductions,
including, but not limited to, granted on account of price reductions, billing
errors, rejected goods, damaged or defective goods, recalls, returns, rebates,
chargeback rebates, reimbursements or similar payments granted or given to
wholesalers or other distributors, buying groups, health care insurance carriers
or other institutions, reductions arising from consumer discount programs,
including without limitation the Pfizer ShareCard, customs or excise duties,
sales tax, consumption tax, valued added tax, and other taxes (except income
taxes) or duties relating to sales, any payment in respect of sales to any
Governmental Authority in respect of any government-subsidized program, [and
freight and insurance (to the extent that Pfizer bears the cost of freight and
insurance for a Licensed Product)].  For clarity, such sales shall not include
units distributed for free (a) as samples, (b) for use in clinical trials or
(c) for humanitarian or compassionate use.

 

1.28                           “Patent Rights” means all patent rights in and to
inventions including all the claims of patent applications and/or patents,
whether domestic or foreign, claiming such inventions, including all
continuations, continuations-in-part, divisions, and renewals, and letters of
patent granted thereon, and all reissues, re-examination and extensions thereof.

 

1.29                           “Pfizer Confidential Information” means all
information which is disclosed by Pfizer to Isis and designated “Confidential”
in writing by Pfizer at the time of disclosure to Isis to the extent that such
information is not (i) known, as of the date of disclosure to Isis, other than
by virtue of a prior confidential disclosure to Isis by Pfizer; or
(ii) disclosed in published

 

A-3

--------------------------------------------------------------------------------


 

literature, or otherwise generally known to the public through no fault or
omission of Isis; or (iii) obtained by Isis from a third party free from any
obligation of confidentiality to Pfizer.

 

1.30                           “[***]” means [***].

 

1.31                           “Product” means any product for the treatment or
prevention of human health disease, comprising any single ASO, or combination of
non-complementary ASOs thereof, generated under the Research Plan.

 

1.32                           “Program Know-how” means Know-how that is or was
developed by employees of or consultants to Pfizer or Isis solely or jointly
with each other in performance of the Research Program.

 

1.33                           “Program Technology” means (a) Technology that is
or was developed by employees or agents of or consultants to Pfizer or Isis
solely or jointly with each other in performance of the Research Program and,
(b) upon the assignment described in Section 5.3 of the Research Agreement,
[***].

 

1.34                           “Program Technology Patent Rights” means all
Patent Rights that claim Program Technology.

 

1.35                           “Research Agreement” means the Collaborative
Research Agreement between Pfizer and Isis effective May 24, 2005.

 

1.36                           “Research Plan” means the written plan describing
the research in the Area to be carried out during each Commitment Year by Pfizer
and Isis pursuant to the Research Agreement.  Each revision to the Research Plan
will be attached to and made a part of the Research Agreement as an amendment to
Exhibit I to the Research Agreement.

 

1.37                           “Research Program” is the collaborative research
program in the Area conducted by Pfizer and Isis during the Contract Period
pursuant to the Research Plan.

 

1.38                           “Technology” means and includes all materials,
technology, and technical information covered by Patent Rights.

 

1.39                           “Valid Claim” means an unexpired issued claim
(including any extension pursuant to, inter alia, 35 U.S.C. 154(b) and 156 (the
Patent Term Restoration Act)) within Patent Rights which has not been held
invalid or unenforceable by a final decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable by the owner through reissue or disclaimer.  If there should be
two or more such decisions conflicting

 

A-4

--------------------------------------------------------------------------------


 

with respect to the validity of the same claim the decision of the higher or
highest tribunal shall thereafter control; however, should the tribunals be of
equal dignity the decision or decisions holding the claim invalid should
prevail.

 

A-5

--------------------------------------------------------------------------------


 


EXHIBIT B

 

Exclusive Collaboration Gene Targets

 

[***]

 

B-1

--------------------------------------------------------------------------------


 


EXHIBIT C

 

[***]

 

[***]

 

C-1

--------------------------------------------------------------------------------


 


EXHIBIT D

 

[***]

 

[***]

 

D-1

--------------------------------------------------------------------------------


 


EXHIBIT E

 

Isis Licensed Technology Patent Rights

 

[***]

 

E-1

--------------------------------------------------------------------------------


 


EXHIBIT F

 

Isis Manufacturing Technology Patent Rights

 

[***]

 

F-1

--------------------------------------------------------------------------------


 


EXHIBIT G

 

Isis Technology Patent Rights

 

[***]

 

G-1

--------------------------------------------------------------------------------


 


EXHIBIT H

 


LICENSE AND ROYALTY AGREEMENT

 

This LICENSE AND ROYALTY AGREEMENT (“Agreement”) is entered into as of May 24,
2005 (the “Effective Date”) by and between PFIZER INC and its Affiliates
(“Pfizer”), a Delaware corporation, having an office at 235 East 42nd Street,
New York, New York 10017 and ISIS PHARMACEUTICALS, INC. (“Isis”), a Delaware
corporation, having an office at 1896 Rutherford Road, Carlsbad, CA 92008;

 

WHEREAS, Pfizer desires to obtain an exclusive license under Isis’ right, title
and interest in the Isis Technology, Isis Technology Patent Rights, Isis
Licensed Technology, Isis Licensed Technology Patent Rights, [***], and [***],
so that Pfizer can manufacture, use, sell, offer for sale and import the
Licensed Products; and

 

WHEREAS, Isis is willing to grant such license;

 

Therefore, in consideration of the mutual covenants and promises set forth in
this Agreement, the parties agree as follows:

 

1.                                      Definitions.  The capitalized terms used
in this Agreement, and not defined elsewhere in it, shall have the meanings
specified for such terms in Exhibit A of the Research Agreement.

 

2.                                      Grant of Licenses, Term, Rights and
Obligations.

 

2.1                                 Licenses Granted to Pfizer.  Isis hereby
grants to Pfizer an exclusive, worldwide license, including the right to grant
sublicenses, to manufacture, use, sell, offer for sale and import Licensed
Products under all Isis’ right, title and interest in the Isis Technology Patent
Rights, [***], and Isis Licensed Technology Patent Rights.  In addition, Isis
grants to Pfizer an exclusive, worldwide license, excluding the right to grant
sublicenses, to manufacture Licensed

 

H-1

--------------------------------------------------------------------------------


 

Products under all Isis’ right, title and interest in the Isis Manufacturing
Technology, Isis Manufacturing Know-how, and Isis Manufacturing Technology
Patent Rights.  The licenses granted are contingent upon Pfizer fulfilling its
payment obligations to Isis under Section 3.3 of the Research Agreement and
Section 3 of this Agreement and do not become effective until, with respect to
each Licensed Product, Pfizer has made the payment set forth in
Section 3.3(d) of the Research Agreement.

 

2.2                                 Assignment of [***].  So long as [***], upon
Pfizer’s written request but subject to Section 12, Isis will assign [***] to
Pfizer.  Upon assignment, [***] shall be considered Program Technology, and
[***] shall be considered a part of Program Technology Patent Rights.

 

2.3                                 Term of Licenses.  The term of the licenses
set forth in Section 2.1 shall commence on the Effective Date.  The licenses
granted in Section 2.1 to Pfizer under all Isis’ right, title and interest in
Isis Technology Patent Rights, [***], and Isis Licensed Technology Patent Rights
shall terminate, on a country-by-country basis, upon the date of expiration of
each such Patent Right.

 

2.4                                 Paid-Up License.  Upon the expiration of
each of Isis Technology Patent Rights, [***], and Isis Licensed Technology
Patent Rights, Pfizer shall have a paid-up, royalty-free non-exclusive license
to each such Patent Right.  If Pfizer desires to offer for sale Licensed
Products in countries in which the Royalty Payment Term set forth in
Section 3.1.1 has expired and such Licensed Products are manufactured in a
country in which they are not covered by a Valid Claim in Program Technology
Patent Rights, Isis Technology Patent Rights, [***] or Isis Licensed Technology
Patent Rights, using a manufacturing process covered by a Valid Claim in Isis
Manufacturing Technology Patent Rights, Pfizer and Isis shall negotiate in good
faith regarding a license to such rights on commercially reasonable terms. 
[***].

 

2.5                                 [***].  [***], Pfizer and Isis shall
negotiate in good faith for a license to such technology on commercially
reasonable terms; provided, however, that Isis has the ability to grant such
license without violating the terms of any agreement or other arrangement with
any third party at the time such license is granted.

 

2.6                                 Pfizer Obligations.

 

2.6.1                        Pfizer shall attempt to develop and commercialize
[***] using Commercially Reasonable Efforts.  Pfizer will have sole authority
and discretion to make all decisions relating to the development and
commercialization (including termination) of Licensed

 

H-2

--------------------------------------------------------------------------------


 

Products.

 

2.6.2                        If Pfizer grants a sublicense pursuant to this
Section 2, Pfizer shall guarantee that any sublicensee fulfills all of Pfizer’s
obligations under this Agreement; provided, however, that Pfizer shall not be
relieved of its obligations pursuant to this Agreement.

 

2.7                                 Technical Assistance.  Isis shall provide to
Pfizer or any sublicensee of Pfizer, at Pfizer’s request and expense, during
normal business hours and upon reasonable advance notice and request, any
technical assistance reasonably necessary to enable Pfizer or such sub-licensee
to manufacture, use, sell, offer for sale or import each Licensed Product and to
enjoy fully all the rights granted to Pfizer pursuant to this Agreement;
provided however, that Isis is reasonably capable of providing that assistance
and the terms upon which such assistance shall be provided are mutually
agreeable to Isis and Pfizer.

 

2.8                                 Research License.  Isis grants to Pfizer and
its agents a non-exclusive, non-transferable, irrevocable, worldwide,
royalty-free, perpetual license, to make and use Isis Know-how for all research
purposes.  Isis grants to Pfizer and its agents a non-exclusive,
non-transferable, worldwide, royalty free license to make and use Isis
Technology, Isis Know-how, Isis Licensed Technology, and [***] under Isis’
interests in Isis Technology Patent Rights, Isis Know-how, [***], and Isis
Licensed Technology Patent Rights, to perform Pfizer’s obligations under this
Agreement.

 

3.                                      Milestone Payments, Royalties,
Accounting, Records.

 

3.1                                 Royalty Payment Term.  Pfizer shall pay Isis
a royalty based on the Net Sales of each Licensed Product.

 

3.1.1                        In countries in which such Licensed Product is
covered by a Valid Claim in Program Technology Patent Rights, Isis Technology
Patent Rights, [***] or Isis Licensed Technology Patent Rights, a royalty shall
be paid with respect to each such country from the date of first commercial sale
(the date of the invoice of Pfizer or any sublicense of Pfizer with respect to
such sale) of such Licensed Product in such country until the date on which such
Licensed Product is no longer covered by a Valid Claim in Program Technology
Patent Rights, Isis Technology Patent Rights, [***] or Isis Licensed Technology
Patent Rights in such country (“Royalty Payment Term”).

 

3.1.2                        If a Licensed Product is sold in countries in which
such Licensed Product is not

 

H-3

--------------------------------------------------------------------------------


 

covered by a Valid Claim in Program Technology Patent Rights, Isis Technology
Patent Rights, [***] or Isis Licensed Technology Patent Rights, and such
Licensed Product is manufactured in a country in which it is covered by a Valid
Claim in Program Technology Patent Rights, Isis Technology Patent Rights, [***]
or Isis Licensed Technology Patent Rights, Pfizer shall pay Isis a [***] royalty
based on the Net Sales of such Licensed Product pursuant to Section 3.2.2.

 

3.2                                 Royalty Rates.

 

3.2.1                        In all countries in which a Licensed Product is
covered by a Valid Claim in Program Technology Patent Rights, Isis Technology
Patent Rights, [***] or Isis Licensed Technology Patent Rights, the royalty paid
by Pfizer to Isis shall be [***] percent ([***]%) of Net Sales for such Licensed
Product in such country.

 

3.2.2                        In countries in which a Licensed Product is not
covered by a Valid Claim in Program Technology Patent Rights, Isis Technology
Patent Rights, [***] or Isis Licensed Technology Patent Rights and such Licensed
Product is manufactured in a country in which it is covered by a Valid Claim in
Program Technology Patent Rights, Isis Technology Patent Rights, [***] or Isis
Licensed Technology Patent Rights, the royalty paid by Pfizer to Isis shall be
[***] percent ([***]%) of Net Sales for such Licensed Product in such country.

 

3.3                                 Sales Milestones.  Pfizer shall pay Isis the
following sales milestones: (a) [***] dollars ($[***]) upon the achievement by a
Licensed Product of cumulative Net Sales of [***] dollars ($[***]) for [***] and
(b) [***] dollars ($[***]) upon the achievement by a Licensed Product of
cumulative Net Sales of [***] dollars ($[***]) for [***].  Pfizer shall be
obligated to pay these milestones [***].  Pfizer shall be obligated to pay these
milestones with respect to [***].  [***].

 

3.4                                 Payment Dates.  Royalties shall be paid by
Pfizer on Net Sales within [***] ([***]) days after the end of each calendar
quarter in which such Net Sales are made.  Such payments shall be accompanied by
a statement showing the Net Sales of each Licensed Product by Pfizer or any
sublicensee of Pfizer in each country, the applicable royalty rate for such
Licensed Product in each country, and a calculation of the amount of royalty
due, including any offsets and where each such Licensed Product was
manufactured.

 

3.5                                 Royalty and Sales Milestone Computation and
Payment.  The Net Sales used for computing the royalties and sales milestones
payable to Isis by Pfizer shall be computed and paid in US dollars by wire
transfer in immediately available funds to a U.S. account designated

 

H-4

--------------------------------------------------------------------------------


 

by Isis, or by other mutually acceptable means.  For purposes of determining the
amount of royalties due, the amount of Net Sales in any foreign currency shall
be computed by converting such amount into U.S. dollars at the prevailing
commercial rate of exchange for purchasing dollars with such foreign currency as
published in the Wall Street Journal for the close of the last business day of
the calendar quarter for which the relevant royalty payment is to be made by
Pfizer.  For purposes of determining whether a sales milestone (as set forth in
Section 3.3) has been achieved, the amount of Net Sales in any foreign currency
shall be computed by converting such amount into U.S. dollars at the prevailing
commercial rate of exchange for purchasing dollars with such foreign currency as
published in the Wall Street Journal for the close of the last business day of
the calendar quarter for which such Net Sales are made.

 

3.6                                 Records.  Pfizer shall keep for [***]
([***]) years from the date of each payment of royalties complete and accurate
records of sales by Pfizer and its sublicensees of each Licensed Product, as
well as any offsets, in sufficient detail to allow the accruing royalties to be
determined accurately.  Isis shall have the right for a period of [***] ([***])
years after receiving any report or statement with respect to royalties due and
payable to appoint an independent certified public accountant reasonably
acceptable to Pfizer to inspect the relevant records of Pfizer to verify such
report or statement. Pfizer shall make its records available for inspection by
such independent certified public accountant during regular business hours at
such place or places where such records are customarily kept, upon reasonable
notice from Isis, to verify the accuracy of the reports and payments.  Such
inspection right shall not be exercised more than once in any calendar year nor
more than once with respect to sales in any given period.  Isis agrees to hold
in strict confidence all information concerning royalty payments and reports,
and all information learned in the course of any audit or inspection, except to
the extent necessary for Isis to reveal such information in order to enforce its
rights under this Agreement or if disclosure is required by law.  The failure of
Isis to request verification of any report or statement during said [***]-year
period shall be considered acceptance of the accuracy of such report, and Pfizer
shall have no obligation to maintain records pertaining to such report or
statement beyond said [***]-year period.  The findings of each inspection, if
any, shall be binding on both parties.  The cost of such inspection will be
borne by Isis, unless such inspection discloses an underpayment of more than
[***] percent ([***]%) from the amount of Net Sales or royalties or other
payments

 

H-5

--------------------------------------------------------------------------------


 

due under this Agreement.  In such case, (a) the cost of such inspection shall
be borne by Pfizer and Pfizer will promptly remit the amount of such
underpayment and (b) such inspection will not count as the exercise of an
inspection right.

 

3.7                                 Development Milestone Payments.  On [***]
basis, Pfizer shall pay Isis, within [***] ([***]) days of the date of each
event set forth below (“Event”), the payment listed opposite that Event with
respect to Licensed Products which selectively inhibit a particular Exclusive
Collaboration Gene Target.  Payments shall be made in U.S. dollars by wire
transfer in immediately available funds to a U.S. bank account designated by
Isis, or other mutually acceptable means.  Pfizer shall be obligated to pay such
milestones [***].  [***].  All development milestone payments made by Pfizer for
[***] with respect to a Licensed Product shall be [***].  All development
milestone payments made by Pfizer for [***] with respect to a Licensed Product
shall be [***].

 

In the event that a Licensed Product is approved for multiple indications in the
U.S., the parties agree that Pfizer will as appropriate use data from an
external physician audit such as that conducted by Scott-Levin or IMS to measure
the extent to which physicians recommend the use of the Licensed Product in
conjunction with patient visits for specifically coded and identified medical
conditions (ICD-9 codes).  The appropriate ICD-9 code or codes for such data
will be adopted by the parties within three (3) months, or as soon thereafter as
Scott-Levin or IMS provides relevant coding information, of the first sale of a
Licensed Product in the United States for the indications in question.  [***].

 

In the event that a Licensed Product is approved for multiple indications in
countries outside the U.S., the parties will establish appropriate procedures
for measuring sales of the Licensed Product for the indications in question
within six (6) months of the first sale of the Licensed Product in such
countries for the indications in question.

 

H-6

--------------------------------------------------------------------------------


 

 

Event

 

Amount

 

 

 

 

 

1.

 

[***]

 

$

[***]

 

 

 

 

 

 

 

2.

 

[***]

 

$

[***]

 

 

 

 

 

 

 

3.

 

[***]

 

$

[***]

 

 

 

 

 

 

 

4.

 

[***]

 

$

[***]

 

 

 

 

 

 

 

5.

 

[***]

 

$

[***]

 

 

 

 

 

 

 

6.

 

[***]

 

$

[***]

 

 

 

 

 

 

 

7.

 

[***]

 

$

[***]

 

 

 

 

 

 

 

8.

 

[***]

 

$

[***]

 

 

For the purposes of the foregoing, “IND” shall mean an Investigational New Drug
Application filed with the U.S. FDA, or a similar filing made with a counterpart
health regulatory authority in another country; “NDA/PLA” shall mean a New Drug
Application, Product License Application, or other application for authority to
market a Licensed Product filed with the U.S. FDA or a counterpart health
regulatory agency in another country.

 

3.8                                 Safety Database.  Isis maintains a database
that includes information regarding the tolerability of its compounds,
individually and as a class, including information discovered during clinical
development (the “Isis Database”).  Pfizer will consider entering into an
agreement with Isis under which Pfizer will (a) cooperate in connection with
populating the Isis Database, (b) provide Isis with copies of toxicology,
pharmacokinetic and serious adverse event reports related to ASOs and (c) in
connection with any reported serious adverse event, provide mutually agreed to
patient data regarding such event.  Pfizer is not under any obligation to enter
into such an agreement.

 

4.                                      Third Party Manufacture of Licensed
Product.  In the event Pfizer decides to seek a third party to manufacture
clinical or commercial supplies of the Licensed Product, Isis shall have the
right to bid on any such contract.

 

H-7

--------------------------------------------------------------------------------


 

5.                                      Legal Action.

 

5.1                                 Actual or Threatened Disclosure or
Infringement.  Isis will cooperate with Pfizer, at Pfizer’s expense, in any
action taken by Pfizer to prevent unlawful infringement of Program Technology
Patent Rights.

 

5.2                                 Defense of Infringement Claims.  Isis will
cooperate with Pfizer at Pfizer’s expense in the defense of any suit, action or
proceeding against Pfizer or any sublicensee of Pfizer alleging the infringement
of the intellectual property rights of a third party by reason of the use of
Program Technology Patent Rights, Program Know-how, [***], Isis Licensed
Technology Patent Rights, Isis Manufacturing Technology Patent Rights, Isis
Manufacturing Know-how, or Isis Technology Patent Rights in the manufacture, use
or sale of a Licensed Product.  Pfizer shall give Isis prompt written notice of
the commencement of any such suit, action or proceeding or claim of infringement
and will furnish Isis a copy of each communication relating to the alleged
infringement.  With respect to a suit, action or proceeding against Pfizer or
any sublicensee related solely to the use of Program Technology or Program
Know-how, and subject to Section 12, Isis shall give to Pfizer all authority
(including the right to exclusive control of the defense of any such suit,
action or proceeding) and the exclusive right after consultation with Isis, to
compromise, litigate, settle or otherwise dispose of any such suit, action or
proceeding, at Pfizer’s expense, including by providing information and
assistance necessary to defend or settle any such suit, action or proceeding;
provided, however, Pfizer shall obtain Isis’ prior written consent to such part
of any settlement which contemplates payment or other action by Isis or has a
material adverse effect on Isis’ business.  With respect to any suit, action or
proceeding against Pfizer or any sublicensee related solely or partially to the
use of Isis Technology Patent Rights, Isis Manufacturing Technology Patent
Rights, Isis Licensed Technology Patent Rights, [***] prior to assignment to
Pfizer, Isis Know-how, Isis Manufacturing Know-how or Isis Manufacturing
Technology, Isis will actively participate in the planning and conduct of such
suit, action or proceeding, and Pfizer will not, without the express prior
written consent of Isis, (a) make any substantive decision regarding strategy
related to such suit, action or proceeding or (b) settle such suit, action or
proceeding.  If the parties agree that Isis should institute or join any suit,
action or proceeding pursuant to this Section, Pfizer may, at Pfizer’s expense,
join Isis as a defendant if necessary or desirable, and Isis shall execute all

 

H-8

--------------------------------------------------------------------------------


 

documents and take all other actions, including giving testimony, which may
reasonably be required in connection with the prosecution of such suit, action
or proceeding.

 

5.3                                 Hold Harmless.  Isis agrees to defend,
indemnify and hold harmless Pfizer and any sublicensee of Pfizer, from and
against any loss or expense arising from any claim of a third party that Isis
did not have the right to grant Pfizer the licenses set forth in Section 2.1 of
this Agreement and such third party’s rights are being infringed upon by reason
of Pfizer or any sublicensee of Pfizer exercising their rights granted to Pfizer
by Isis pursuant to this Agreement.

 

5.4                                 Third Party Licenses.  Isis is responsible
for payments to maintain Isis’ licenses to Isis Licensed Technology, until the
respective expiration of the [***].  Subject to Section 6.5(d), [***] Licensed
Products.

 

6.                                      Representation and Warranty.   Isis and
Pfizer each represents and warrants as follows:

 

6.1                                 It is a corporation duly organized, validly
existing and is in good standing under the laws of the State of Delaware, is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and has all requisite power and
authority, corporate or otherwise, to conduct its business as now being
conducted, to own, lease and operate its properties and to execute, deliver and
perform this Agreement.

 

6.2                                 The execution, delivery and performance by
it of this Agreement has been duly authorized by all necessary corporate action
and do not and will not (a) require any consent or approval of its stockholders,
(b) violate any provision of any law, rule, regulations, order, writ, judgment,
injunction, decree, determination award presently in effect having applicability
to it or any provision of its certificate of incorporation or by-laws or
(c) result in a breach of or constitute a default under any material agreement,
mortgage, lease, license, permit or other instrument or obligation to which it
is a party or by which it or its properties may be bound or affected.

 

6.3                                 This Agreement is a legal, valid and binding
obligation of it enforceable against it in accordance with its terms and
conditions, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws, from time to
time in effect, affecting creditor’s rights generally.

 

H-9

--------------------------------------------------------------------------------


 

6.4                                 It is not under any obligation to any
person, or entity, contractual or otherwise, that is conflicting or inconsistent
in any respect with the terms of this Agreement or that would impede the
diligent and complete fulfilment of its obligations hereunder.

 

6.5                                 Isis represents and warrants to Pfizer that:

 

(a)                                  to its knowledge, as of the Effective Date,
the issued Isis Technology Patent Rights and Isis Manufacturing Technology
Patent Rights are valid and enforceable patents;

 

(b)                                 to its knowledge, as of the Effective Date,
the Isis Technology Patent Rights and Isis Manufacturing Technology Patent
Rights  are not subject to any pending re-examination, opposition, interference
or litigation proceedings;

 

(c)                                  as of the Effective Date, it has license
rights to the Isis Licensed Technology Patent Rights;

 

(d)                                 to its knowledge, as of the Effective Date,
no additional third-party licenses (other than the Isis Licensed Technology) are
required to practice Isis Technology and Isis Manufacturing Technology to
discover, develop, commercialize and manufacture Products, except licenses that
may be required related directly to the Exclusive Collaboration Gene Target
down-regulated by a Product; and

 

(e)                                  it has the right to grant the licenses
granted and to convey the benefits of the covenants pursuant to this Agreement. 
Isis represents and warrants that the licenses so granted do not conflict with
or violate the terms of any agreement between Isis and any third party.

 

7.                                      Treatment of Confidential Information.

 

7.1                                 Confidentiality.

 

(a)                                  Subject to permitted disclosure under
Sections 7.1(c) and 7.1(e), Pfizer and Isis each agree that during the term of
this Agreement and for [***] thereafter, it will keep confidential all Isis
Confidential Information or Pfizer Confidential Information, as the case may be,
that is disclosed to it, or to any of its Affiliates, pursuant to this
Agreement.  Subject to Section 12, Program Technology and Program Know-how shall
be deemed Pfizer Confidential Information.

 

H-10

--------------------------------------------------------------------------------


 

(b)                                 Neither Pfizer nor Isis shall use the
other’s Confidential Information except as expressly permitted in this
Agreement.

 

(c)                                  Pfizer and Isis each agree that any
disclosure of the other’s Confidential Information to any of its officers,
employees, agents or Affiliates shall be made only if and to the extent
necessary to carry out its responsibilities under this Agreement and shall be
limited to the maximum extent possible consistent with such responsibilities. 
Pfizer and Isis each agree not to disclose the other’s Confidential Information
to any individual, entity or party for whom disclosure is not expressly
permitted under this Section, under any circumstance without written permission
from the other party.  Each party shall take such action to preserve the
confidentiality of each other’s Confidential Information as it would customarily
take to preserve the confidentiality of its own Confidential Information.  Each
party, upon the other’s request, will return all the Confidential Information
disclosed to the other party pursuant to this Agreement, including all copies
and extracts of documents, within sixty (60) days of the request upon the
termination of this Agreement except for one (1) copy which may be kept for the
purpose of complying with continuing obligations under this Agreement.

 

(d)                                 Isis and Pfizer each represent that all of
its employees, Affiliates, agents, and any consultants to such party, who shall
have access to [***], Isis Technology, Isis Know-how, Isis Manufacturing
Technology, Isis Manufacturing Know-how, [***], Isis Licensed Technology,
Program Technology, Program Know-how, Pfizer Confidential Information or Isis
Confidential Information are bound by agreement to maintain such information in
confidence and to use such information only as expressly permitted in this
Agreement.

 

(e)                                  Permitted Disclosure.  If either party is
requested to disclose the other’s Confidential Information in connection with a
legal or administrative proceeding or is otherwise required by law to disclose
the other’s Confidential Information, such party will give the other party
prompt written notice of such request.  The party whose Confidential Information
is to be disclosed may seek and pay for an appropriate protective order or other
remedy or waive compliance with the provisions of this Agreement.  If such party
seeks a protective order or other remedy, the other party will cooperate.  If
such party fails to obtain a protective order or waive compliance with the
relevant provisions of this Agreement, the other party will disclose only that
portion of such party’s Confidential Information which its legal counsel
determines it is required

 

H-11

--------------------------------------------------------------------------------


 

to disclose.  The parties agree that Isis will have the right to disclose the
information required [***].

 

7.2                                 Publicity.  Except as required by law or
permitted in this Agreement, neither party may disclose the terms of this
Agreement without the prior written consent of the other party.  Pfizer agrees
that Isis may use information made public by Pfizer on the development status of
the Licensed Products in the product/partner pipeline on its website.

 

8.                                      Provisions Concerning the Filing,
Prosecution and Maintenance of Patent Rights.   Subject to Section 12 of this
Agreement, the following provisions relate to the filing, prosecution and
maintenance (and the cost thereof) of Program Technology Patent Rights and [***]
during the term of this Agreement:

 

8.1                                 Filing, Prosecution and Maintenance by
Isis.  With respect to [***], until the assignment described in Section 2.2, ,
Isis shall have the exclusive right and (so long as [***]) obligation:

 

(a)                                  to file applications for letters patent on
any invention deemed patentable included in such Patent Rights; provided,
however, that Isis shall consult with Pfizer regarding countries in which such
patent applications should be filed and shall file patent applications in those
countries where Pfizer requests that Isis file such applications; and, further
provided, that Isis, at its option and exercise, may file in countries where
Pfizer does not request that Isis file such applications;

 

(b)                                 to take all reasonable steps to prosecute
all pending and new patent applications included within such Patent Rights;

 

(c)                                  to respond to oppositions, nullity actions,
re-examinations, revocation actions and similar proceedings filed by third
parties against the grant of letters patent for such applications; and

 

(d)                                 to maintain in force any letters patent
included in such Patent Rights by duly filing all necessary papers and paying
any fees required by the patent laws of the particular country in which such
letters patent were granted.

 

8.2                                 Filing, Prosecution and Maintenance by
Pfizer.  With respect to Program Technology, Pfizer (using in-house or outside
counsel, at its discretion) shall have the exclusive right and obligation:

 

H-12

--------------------------------------------------------------------------------


 

(a)                                  to file applications for letters patent on
any invention deemed patentable included in the Program Technology; provided,
however, that Pfizer shall consult with Isis as to the countries in which such
patent applications should be filed;

 

(b)                                 to take all reasonable steps to prosecute
all pending and new patent applications included within Program Technology
Patent Rights;

 

(c)                                  to respond to oppositions, nullity actions,
re-examinations, revocation actions and similar proceedings filed by third
parties against the grant of letters patent for such applications;

 

(d)                                 to maintain in force any letters patent
included in Program Technology Patent Rights by duly filing all necessary papers
and paying any fees required by the patent laws of the particular country in
which such letters patent were granted; and Isis shall cooperate fully with, and
take all necessary actions requested by, Pfizer in connection with the
preparation, prosecution and maintenance of any letters patent included in
Program Technology Patent Rights.  Pfizer will reimburse Isis for reasonable
expenses incurred for personnel travel and time spent out of office in
connection with the foregoing.

 

(e)                                  If Pfizer does not wish to exercise its
right to file any application for letters patent on patentable inventions
relating to the Program Technology, then Pfizer shall provide Isis adequate
written notice prior to any deadline with the U.S. Patent and Trademark Office
or patent office of the [***] or [***], and Isis will have the right to prepare
and file such application(s) at its sole expense.  Isis will solely own all
related patent applications and letters patent issuing therefrom and grant
Pfizer a nonexclusive, non-transferable, irrevocable, worldwide, royalty-free,
perpetual research license under its rights to such patent applications and
letters patent.

 

(f)                                    Pfizer shall notify Isis in a timely
manner of any decision to abandon a pending application or an issued patent
included in Program Technology Patent Rights.  Thereafter, Isis shall have the
option, at its expense, of continuing to prosecute any such pending patent
application or of keeping the issued patent in force.  Isis will own all related
patent applications and letters patent issuing therefrom and grant Pfizer a
nonexclusive, non-transferable, irrevocable, worldwide, royalty-free, perpetual
research license under its rights to such patent applications and letters
patent.

 

H-13

--------------------------------------------------------------------------------


 

8.3                                 Copies of Documents.  Prior to filing, Isis
shall provide to Pfizer copies of all patent applications that pursuant to
Section 8.1 of this Agreement, Isis is obligated to file, prosecute and
maintain, for the purpose of obtaining substantive comment of Pfizer’s patent
counsel.  Each party (the “Prosecuting Party”) shall provide to the other party
every twelve (12) months a report detailing the status of all patent
applications for which the Prosecuting Party is, under Section 8.1 or
Section 8.2 of this Agreement, obligated to file, prosecute and maintain. 
Pfizer will have final authority on matters relating to patent applications and
patents for which Pfizer will assume filing, prosecution and maintenance costs.

 

8.4                                 Reimbursement of Costs for Filing,
Prosecuting and Maintaining Patent Rights.  At least ninety (90) days prior to a
patent filing deadline, Pfizer will notify Isis in writing of those countries in
which Pfizer requests the [***] be filed, prosecuted and maintained.  Within
[***] ([***]) days of receipt of invoices from Isis, Pfizer shall reimburse Isis
for all the costs of filing, prosecuting, responding to opposition and
maintaining the [***] in countries where Pfizer requests that the [***] be
filed, prosecuted and/or maintained, including costs incurred prior to the
Effective Date.  Such reimbursement shall be in addition to payments under
Section 3.  However, Pfizer may, upon [***] ([***]) days notice, request that
Isis discontinue the filing, prosecution or maintenance of the [***] in any
country and discontinue reimbursing Isis for the costs of filing, prosecuting,
responding to opposition or maintaining the [***] in such country.  Isis shall
pay all costs in those countries in which Pfizer does not request that Isis
file, prosecute or maintain the [***], but in which Isis, at its option, elects
to do so.

 

8.5                                 After the assignment described in
Section 2.2, Pfizer shall have the right to file on behalf of and as an agent
for Isis all applications and take all actions necessary to obtain patent
extensions pursuant to 35 U.S.C. Section 156 and foreign counterparts for Patent
Rights assigned under Section 2.2.  Isis agrees to sign, at Pfizer’s expense,
such further documents and take such further actions as may be requested by
Pfizer in this regard.

 

8.6                                 Neither party may disclaim a Valid Claim
within Program Technology Patent Rights without the consent of the other.

 

8.7                                 Bankruptcy.  All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the U.S. Bankruptcy Code.  The parties shall retain and may fully exercise
all of

 

H-14

--------------------------------------------------------------------------------


 

their respective rights and elections under the U.S. Bankruptcy Code.  The
parties agree that a party that is a licensee of such rights under this
Agreement shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, and that upon commencement of a bankruptcy
proceeding by or against the licensing party (such party, the “Involved Party”)
under the U.S. Bankruptcy Code, the other party (such party, the “Noninvolved
Party”) shall be entitled to a complete duplicate of or complete access to (as
such Noninvolved Party deems appropriate), any such intellectual property and
all embodiments of such intellectual property, provided the Noninvolved Party
continues to fulfill its payment or royalty obligations as specified herein in
full.  Such intellectual property and all embodiments thereof shall be promptly
delivered to the Noninvolved Party (a) upon any such commencement of a
bankruptcy proceeding upon written request therefore by the Noninvolved Party,
unless the Involved Party elects to continue to perform all of its obligations
under this Agreement or (b) if not delivered under (a) above, upon the rejection
of this Agreement by or on behalf of the Involved Party upon written request
therefor by the Noninvolved Party.  The foregoing is without prejudice to any
rights the Noninvolved Party may have arising under the U.S. Bankruptcy Code or
other applicable law.

 

9.                                      Other Agreements.  Concurrently with the
execution of this Agreement, Isis and Pfizer shall enter into the Research
Agreement.  This Agreement and the Research Agreement are the sole agreements
with respect to the subject matter and supersede all other agreements and
understandings between the parties with respect to same.

 

10.                               Termination and Disengagement.

 

10.1                           Unless sooner terminated in accordance with this
Section 10, this Agreement will expire concurrently with the last to expire
Royalty Payment Term.

 

10.2                           Events of Termination.  The following events
shall constitute events of termination (“Events of Termination”):

 

(a)                                  Any material written representation or
warranty by Isis or Pfizer made under or in connection with this Agreement shall
prove to have been incorrect in any material respect when made.

 

(b)                                 Isis or Pfizer shall fail in any material
respect to perform or observe any material term, covenant or understanding
contained in this Agreement or the Research

 

H-15

--------------------------------------------------------------------------------


 

Agreement, and any such failure shall remain un-remedied for thirty (30) days
after written notice to the failing party.

 

(c)                                  At any time, Pfizer may terminate this
Agreement without cause upon [***] ([***])[***]written notice to Isis.

 

10.3                           Upon the occurrence of any Event of Termination
described in Section 10.2(a) or 10.2(b), the party not responsible may, by
written notice to the other party, terminate this Agreement.

 

10.4                           Termination of this Agreement by either party,
with or without cause, will not terminate the license granted pursuant to the
first sentence of Section 5.2(a) or the license granted pursuant to
Section 5.2(b) of the Research Agreement.

 

10.5                           Termination of this Agreement for any reason
shall be without prejudice to:

 

(a)                                  the rights and obligations of the parties
set forth in any sections which provide by their terms for performance by either
party subsequent to termination;

 

(b)                                 Isis’ right to receive all royalty,
milestone or other payments accrued hereunder; or

 

(c)                                  any other remedies which either party may
otherwise have.

 

11.                               Loss of Target Exclusivity.

 

11.1                           Section 2.3 of the Research Agreement will
terminate and be of no further force or effect upon the occurrence of the
earliest of any the following events:

 

(a)                                  Upon termination of the Research Agreement
by Pfizer pursuant to Section 9.2(c) or 9.2(d) of the Research Agreement,

 

(b)                                 Upon termination of the Research Agreement
by Isis pursuant to Section 9.3(a) of the Research Agreement or Section 10.3 of
this Agreement,

 

(c)                                  Upon expiration of this Agreement,

 

(d)                                 Upon termination of this Agreement by Pfizer
pursuant to Section 10.2(c) of this Agreement.

 

11.2                           Upon termination of Section 2.3 of the Research
Agreement, Isis has the right to conduct research itself or sponsor any other
research on the Exclusive Collaboration Gene Targets or engage in any research
sponsored by any third party on the Exclusive Collaboration Gene Targets without
Pfizer’s consent.

 

H-16

--------------------------------------------------------------------------------


 

11.3                           Pfizer may elect to designate any Exclusive
Collaboration Gene Target as no longer subject to Section 2.3 of the Research
Agreement by written notice to Isis.  Such Exclusive Collaboration Gene Targets
will no longer be subject to Section 2.3 of the Research Agreement upon the date
of written notice by Pfizer.

 

12.                               Right of Reversion.

 

12.1                           All Patent Rights claiming the pharmaceutical
composition and/or use of ASOs and/or Products may transfer and revert to Isis
and upon the assignment described in Section 12.3, all Program Technology and
Program Know-how comprised of such pharmaceutical composition and/or use of ASOs
and/or Products shall be deemed Isis Confidential Information, upon the earliest
occurrence of any of the following events (“Reversion Trigger Events”):

 

(a)                                  Upon termination of the Research Agreement
by Pfizer pursuant to Section 9.2(c) or 9.2(d) of the Research Agreement,

 

(b)                                 Upon termination of the Research Agreement
by Isis pursuant to Section 9.3 (a) of the Research Agreement,

 

(c)                                  Upon termination of this Agreement by
Pfizer pursuant to Section 10.2(c) of this Agreement.

 

12.2                           Isis must provide written notice to Pfizer within
[***] ([***]) days of any Reversion Trigger Event to inform Pfizer of its
election to exercise the right of reversion.

 

12.3                           Upon receipt of written notice by Isis to
exercise its right of reversion, Pfizer shall promptly assign all Patent Rights
claiming the pharmaceutical composition and/or use of ASOs and/or Products to
Isis and thereafter Isis will have the exclusive right, but not the obligation,
to prepare, file, prosecute, maintain and/or defend such Patent Rights.

 

12.4                           Upon Pfizer’s assignment of any Patent Rights
claiming the pharmaceutical composition and/or use of ASOs and/or Products to
Isis and any transfer or reversion of Program Know-how to Isis, Isis will grant
Pfizer and its agents a non-exclusive, non-transferable, irrevocable, worldwide,
royalty-free, perpetual license, to make and use such Patent Rights and Program
Know-how for all research purposes.

 

12.5                           Upon receipt of Isis’ election to exercise its
right of reversion, Pfizer shall promptly make available to and transfer one
copy or assign to Isis the following: [***].  Both parties shall have the right
to use such information as they see fit in the research, development

 

H-17

--------------------------------------------------------------------------------


 

and commercialization of products.  [***].  Pfizer will also participate in a
technical transfer meeting of no more than two days duration between the
appropriate technical teams at Isis and Pfizer.  Isis shall indemnify and hold
Pfizer (and all officers, directors, employees, and agents of Pfizer) harmless
for any and all damages, settlements, costs, legal fees and other expenses
incurred in connection with a claim by a third party based on any action or
omission of Isis, its agents, employees, or officers, related to or with regard
to any use of such information or Isis’ development and commercialization of
Products.  Pfizer shall have no liability whatsoever for any inaccuracy or
incompleteness in such information.

 

12.6                           [***].

 

13.                               Indemnification.  Pfizer and Isis will
indemnify, defend and hold each other harmless for any and all damages,
settlements, costs, legal fees and other expenses incurred in connection with a
claim by a third party against either party based on any action or omission of
the indemnifying party’s agents, employees, or officers related to its
obligations under this Agreement; provided, however, that the foregoing shall
not apply (i) if the claim is found to be based upon the negligence,
recklessness or wilful misconduct of the party seeking indemnification; or
(ii) if such party fails to give the other party prompt notice of any claim it
receives and such failure materially prejudices the other party with respect to
any claim or action to which its obligation pursuant to this Section 13
applies.  Notwithstanding the foregoing, Pfizer hereby expressly agrees to
indemnify, defend and hold harmless Isis (and all officers, employees,
consultants, directors, agents and Affiliates of Isis) for any and all claims
arising from clinical trials pursued by Pfizer or its Affiliates or
sublicensees, the sale of products, the exercise of rights granted to Pfizer
under this Agreement or Section 5.2 of the Research Agreement (including without
limitation product liability claims) and to claims arising from Patent Rights in
Program Technology. The indemnifying party, in its sole discretion, shall choose
legal counsel, shall control the defense of such claim or action and shall have
the right to settle same on such terms and conditions it deems advisable;
provided, however, that any settlement includes, as an unconditional term
thereof, a full release of the indemnified party from all liability with respect
to such claim.  Pfizer and Isis at all times reserve the right to retain counsel
of its own to defend their respective interests.

 

H-18

--------------------------------------------------------------------------------


 

14.                               Notices and Reports.

 

14.1                           All notices shall be deemed given as of the date
received.  All notices shall be made in writing, and mailed via certified mail,
return receipt requested, courier, or facsimile transmission addressed as
follows, or to such other address as may be designated from time to time:

 

If to Pfizer:

 

Pfizer Global R&D Headquarters

 

 

50 Pequot Avenue

 

 

New London, CT  06320

 

 

Attn.:  Executive Vice President, PGRD

 

 

with copy to:  General Counsel, PGRD

 

 

 

 

 

Invoices should be sent to the following address:

 

 

 

 

 

[***]

 

 

[***]

 

 

[***]

 

 

[***]

 

 

[***]

 

If to Isis:

 

Isis Pharmaceuticals, Inc.

 

 

1896 Rutherford Road

 

 

Carlsbad, CA 92008

 

 

Attn: Executive Vice President

 

 

 

With copy to: Vice-President, Legal

 

H-19

--------------------------------------------------------------------------------


 

14.2                           Reports.  Pfizer agrees to keep Isis informed
with respect to activities and progress toward further research, development and
commercialization of Licensed Products.  Pfizer agrees to provide to Isis every
[***] a summary of such activities and progress.  In addition, each party will
immediately notify (and, if possible, provide as much advance notice as
reasonably possible to) the other of any event such party deems to be material
related to each Licensed Product (including any regulatory approval) so that the
parties may analyze the need to or desirability of publicly disclosing or
reporting such event.

 

15.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

16.                               Miscellaneous.

 

16.1                           Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective legal
representatives, successors and permitted assigns.

 

16.2                           Headings.  Paragraph headings are inserted for
convenience of reference only and do not form a part of this Agreement.

 

16.3                           Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original.  Signatures may be transmitted via facsimile, thereby constituting the
valid signature and delivery of this Agreement.

 

16.4                           Amendment; Waiver.  This Agreement may be
amended, modified, superseded or cancelled, and any of the terms may be waived,
only by a written instrument executed by each party or, in the case of waiver,
by the party or parties waiving compliance.  The delay or failure of any party
at any time or times to require performance of any provisions shall in no manner
affect the rights at a later time to enforce the same.  No waiver by any party
of any condition or of the breach of any term contained in this Agreement,
whether by conduct, or otherwise, in any one or more instances, shall be deemed
to be, or considered as, a further or continuing waiver of any such condition or
of the breach of such term or any other term of this Agreement.

 

16.5                           No Third Party Beneficiaries.  No third party
including any employee of any party to this Agreement, shall have or acquire any
rights by reason of this Agreement.  Nothing contained in this Agreement shall
be deemed to constitute the parties as partners with each other or any third
party.

 

H-20

--------------------------------------------------------------------------------


 

16.6                           Assignment and Successors.  This Agreement may
not be assigned by either party, except that each party may assign this
Agreement and the rights and interests of such party, in whole or in part, to
any of its Affiliates, any purchaser of all or substantially all of its assets
or outstanding stock or to any successor company resulting from any merger or
consolidation of such party with or into such corporation; provided however,
that no Pfizer Confidential Information may be disclosed to any Isis acquirer or
successor company as a result of a merger or consolidation involving Isis
without Pfizer’s prior written consent.  Isis may assign its right to payment
hereunder.

 

16.7                           Force Majeure.  Neither Pfizer nor Isis shall be
liable for failure of or delay in performing obligations set forth in this
Agreement, and neither shall be deemed in breach of its obligations, if such
failure or delay is due to natural disasters or any causes reasonably beyond the
control of Pfizer or Isis.

 

16.8                           Severability.  If any provision of this Agreement
is or becomes invalid or is ruled invalid by any court of competent jurisdiction
or is deemed unenforceable, it is the intention of the parties that the
remainder of the Agreement shall not be affected so long as the essential
benefits of this Agreement remains enforceable and obtainable.

 

16.9                           Survival of Terms.  In the event this Agreement
expires or is terminated, certain terms that by their nature are intended to
survive the expiration or termination of this Agreement shall survive and remain
in full force until expiration or termination by their respective terms.

 

H-21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

Pfizer Inc

Isis Pharmaceuticals, Inc.

 

 

 

 

By:

/s/ John L. LaMattina

 

By:

/s/ B. Lynne Parshall

 

 

 

 

 

Title:

President, PGRD

 

Title:

Executive Vice President & CFO

 

 

 

 

 

Date:

05/23/05

 

Date:

05/23/05

 

 

H-22

--------------------------------------------------------------------------------


 

Exhibit I

 

RESEARCH PLAN

(Year 1)

 

[***]

 

I-1

--------------------------------------------------------------------------------


 

Exhibit J

 

 

Contact: Claudine Prowse, Ph.D.

 

 

Isis Pharmaceuticals, Inc.

 

 

760-603-2331

 

ISIS PHARMACEUTICALS ANNOUNCES COLLABORATION WITH PFIZER TO DISCOVER ANTISENSE
DRUGS FOR THE TREATMENT OF EYE DISEASE

 

CARLSBAD, CA, May 24, 2005 – Isis Pharmaceuticals Inc. (NASDAQ: ISIS) has
entered into a multi-year drug discovery collaboration with Pfizer Inc (NYSE:
PFE) to identify second-generation antisense drugs for the treatment of
ophthalmic disease.  Under the terms of the agreement, Isis will receive a
technology access fee of $1 million, research funding, and milestone payments. 
In addition, Isis will receive royalties on the sale of drugs resulting from the
collaboration.

 

Using Isis’ proprietary second-generation antisense platform, the companies will
work together to identify antisense drugs against targets selected by Pfizer. 
Pfizer will be responsible for clinical development and commercialization of the
antisense drugs.  Pfizer may develop the antisense drugs identified in the
collaboration for all human health indications.

 

“Isis has already shown that antisense drugs can be effective in treating ocular
diseases, having discovered and developed Vitravene®. We are excited to
contribute to Pfizer’s leading ophthalmology program and at the same time work
with a recognized expert to extend the technology beyond our primary therapeutic
focus,” said C. Frank Bennett, Isis’ Vice President of Antisense Research.

 

“This new collaboration reflects our active strategy to work with recognized
leaders such as Pfizer to broaden and deepen our antisense pipeline moving
forward. Because the antisense technology platform that Isis has pioneered
allows us to very rapidly discover highly selective drugs to almost any gene
target, we are able not only to keep our own pipeline full, but also provide
drug candidates to partners,” added Dr. Bennett.

 

ABOUT ISIS PHARMACEUTICALS, INC.

 

Isis Pharmaceuticals, Inc. is exploiting its expertise in RNA to discover and
develop novel human therapeutic drugs for its pipeline and for its partners. The
company has successfully commercialized the world’s first antisense drug and has
11 antisense products in development to treat metabolic, cardiovascular and
inflammatory diseases, and cancer. Through its Ibis division, Isis is developing
a system to identify infectious organisms.  As an innovator in RNA-based drug
discovery and development,

 

J-1

--------------------------------------------------------------------------------


 

Isis is the owner or exclusive licensee of more than 1,500 issued patents
worldwide. Additional information about Isis is available at
http://www.isispharm.com.

 

 This press release includes forward-looking statements concerning Isis’
collaboration with Pfizer Inc and the development, therapeutic potential and
safety of antisense drugs in treating ophthalmic disease. Any statement
describing our goals, expectations, intentions or beliefs is a forward-looking
statement and should be considered an at-risk statement, including those
statements that are described as Isis’ clinical goals.  Such statements are
subject to certain risks and uncertainties, particularly those inherent in the
process of discovering, developing and commercializing drugs that are safe and
effective for use as human therapeutics, in developing and commercializing
technology and systems used to identify infectious agents, and in the endeavor
of building a business around such products and services. Our forward-looking
statements also involve assumptions that, if they never materialize or prove
correct, could cause our results to differ materially from those expressed or
implied by such forward-looking statements.  Although our forward-looking
statements reflect the good faith judgment of our management, these statements
can only be based on facts and factors currently known by us.  As a result, you
are cautioned not to rely on these forward-looking statements.  These and other
risks concerning Isis’ research and development programs are described in
additional detail in Isis’ Annual Report on Form 10-K for the year ended
December 31, 2004, and quarterly report on Form 10-Q for the quarter ended
March 30, 2005, which are on file with the U.S. Securities and Exchange
Commission (SEC).  Copies of these and other documents are available from the
company.

 

VitraveneÒ is a registered trademark of Novartis AG

 

# # #

 

J-2

--------------------------------------------------------------------------------